UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 12, 2012 SSI INVESTMENTS II LIMITED (Exact Name of Registrant as Specified in Charter) Republic of Ireland 333-169857 None (State or Other (Commission (IRS Employer Jurisdiction of Incorporation) File Number) Identification No.) 107 Northeastern Boulevard Nashua, New Hampshire (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (603)324-3000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Operations and Financial Condition Item 9.01 Financial Statements and Exhibits SIGNATURE EXHIBIT INDEX EX-99.1 PRESS RELEASE DATEDJUNE 12,2012 Item2.02. Results of Operations and Financial Condition OnJune 12, 2012,SSI Investments II Limited(the “Company”) announced its financial results for the fiscalquarter endedApril 30, 2012. The full text of the press release issued in connection with the announcement is furnished as Exhibit99.1 to this Current Report on Form 8-K. The information in this Form 8-K (including Exhibit99.1) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item9.01. Financial Statements and Exhibits (d) Exhibits The following exhibit relating to Item2.02 shall be deemed to be furnished, and not filed: Press Release datedJune 12, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SSI Investments II Limited Date:June 12, 2012 By: /s/ Charles E. Moran Charles E. Moran President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release datedJune 12, 2012
